Case 7:19-cr-00171-KMK Document 47 BOE . Page 1 of 1
dt

Of

   

Case 7:19-cr-001h44 RMN ola ud Page 1lof1
Green & Willstatter
ATTORNEYS AT LAW
200 MAMARONECK AVENUE
SUITE 605
WHITE PLAINS, NEW YORK 10601

THEODORE S, GREEN (914) 948-5656
RICHARD QD. WILLSTATTER FAX (914) 948-8730 E-MAIL. THEOSGREEN@MSN.COM

June 11, 2020

Hon. Kenneth M. Karas

United States District Court

300 Quarropas Street

White Plains, New York 10601

Re: United States v. Marcus George, 19-cr-171 (KMK)

Dear Judge Karas:

This letter is an application to appoint undersigned counsel pursuant to the Criminal Justice
Act for legal services provided to Mr. George in preparing and filing a post-judgment motion for
compassionate release purusant to 18 U.S.C. §3582(c)(1)(A). Irequest that the appointment be nunc
pro tune as of April 8, 2020. The services were completed on May 1 1, 2020, the date the motion was
decided. I had previously been Mr. Pagano’s CJA-appointed counsel in the underlying prosecution
of this case.

Very truly yours,

/s/ Theodore S. Green
Theodore 8. Green

ce: All counsel (by ECF)
Granted.

So Ordered.

MV told.

6/11/20

 
